Citation Nr: 1026052	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  04-17 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1965 to August 1970 
and from July 1990 to April 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

When this issue was most recently before the Board in November 
2009, it was remanded for further development.


REMAND

Unfortunately, the case must be remanded once again for 
additional development.

The Board's remand in November 2009 directed the originating 
agency to afford the Veteran an audiological evaluation and to 
request the examiner to fully describe the functional effects of 
the Veteran's hearing loss disability, as required by Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007). 

In response to the Board's remand, the Veteran was provided a VA 
audiological evaluation in February 2010.  The examination report 
includes no information concerning the functional effects of the 
Veteran's hearing loss disability.  Therefore, the examination 
report is not in compliance with the requirements of the Board's 
remand and another remand is required at this point.  See Stegall 
v. West, 11 Vet. App. 268 (1998) (where the remand orders of the 
Board were not complied with, the Board itself errs in failing to 
ensure compliance). 

Therefore, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the following 
actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy of 
any outstanding records pertaining to 
treatment or evaluation of the Veteran's 
hearing loss during the period of this claim, 
to include any pertinent VA outpatient 
records.

2.  Then, the Veteran should be afforded a VA 
examination to determine the nature and 
extent of his bilateral hearing loss 
disability.  The claims folder must be made 
available to and reviewed by the examiner.  

The RO or the AMC should ensure that the 
examiner provides all information 
required for rating purposes, to include 
a description of any effects of the 
disability on the Veteran's occupational 
functioning and daily activities.

3.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

4.  Then, the RO or the AMC should 
readjudicate the Veteran's claim based on a 
de novo review of the record.  If the benefit 
sought on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued, and 
the Veteran and his representative should be 
afforded the requisite opportunity to respond 
before the claims folder is returned to the 
Board for further appellate action.



(CONTINUED ON NEXT PAGE)



By this remand the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


